IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GEORGE MCDEUFFIE [SIC],                      : No. 5 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of March, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.